Case: 2:21-cv-00344-MHW-CMV Doc #: 7 Filed: 03/17/21 Page: 1 of 4 PAGEID #: 63

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

Thomas R. Prince,

Plaintiff, Case No. 2:21-cv-344
V. Judge Michael H. Watson
Ohio Department of Rehabilitation Magistrate Judge Vascura

and Correction, ef ai.,

Defendants.

OPINION AND ORDER

Thomas R. Prince (“Plaintiff’), proceeding pro se, sues the Ohio
Department of Rehabilitation and Correction (‘ODRC”), Noble Correctional
Institution (“NCI”), and Aramark, an entity contracted to provide food services to
NCI, under 42 U.S.C. § 1983. Compl., ECF No. 3. Plaintiff alleges that, while
providing food services for inmates at NCI, Aramark failed to enforce personal
protection equipment (“PPE”) and social distancing guidelines for its employees
and inmate employees, which created dangerous conditions for inmates vis-a-vis
COVID-19. /d. Plaintiff further alleges that ODRC ignored those dangerous
conditions despite being advised of the same. /d. Plaintiff seeks damages and
injunctive relief. /d.

On February 8, 2021, Magistrate Judge Vascura, to whom this case was
referred for an initial screen under 28 U.S.C. §§ 1915(e)(2) and 1915A, issued a

Report and Recommendation (“R&R”), recommending the Court dismiss
Case: 2:21-cv-00344-MHW-CMV Doc #: 7 Filed: 03/17/21 Page: 2 of 4 PAGEID #: 64

Plaintiffs Complaint for failure to state a claim. R&R, ECF No. 4. Specifically,
the R&R concludes that Defendants ODRC and NCI are immune from Plaintiff's
§ 1983 suit under the Eleventh Amendment, regardless of the relief requested.
ld. at 6. Further, the R&R recommends dismissing the claims against Aramark
because there is no respondeat superior liability under § 1983 and Plaintiff failed
to allege the existence of a policy, custom, or practice for which Aramark could
be found liable. /d.

Plaintiff objected, Obj., ECF No. 5, and moved for an extension of time,
Mot., ECF No. 6.

Under Rule 72(b), the Court must determine de novo any part of the
Magistrate Judge’s disposition to which Plaintiff has properly objected. Fed. R.
Civ. P. 72(b)(3). The Court may accept, reject, or modify the R&R, receive
further evidence, or return the matter to the Magistrate Judge with instructions.
Id.

In his objections, Plaintiff repeats his factual allegations concerning
Aramark’s failure to enforce PPE and social distancing guidelines in the chow
hall at NCI and states that his grievances concerning the same were
substantiated by ODRC. Plaintiff argues that “it would be a contradiction for the
law to provide protection from abuse negl[i}gence unfairness or any complaint
that a inst[i]Jtutional setting can gen[Jerate but then provide protection for those
that unfairly abuse and neglect inmates that make[] the complaints.” Obj. 2, ECF

No. 5. Plaintiff also asserts that although the Eleventh Amendment prevents

Case No. 2:21-cv-344 Page 2 of 4
Case: 2:21-cv-00344-MHW-CMV Doc #: 7 Filed: 03/17/21 Page: 3 of 4 PAGEID #: 65

private citizens from suing a state in federal court, he is a ward of the State rather
than a private citizen. /d.

Additionally, Plaintiff moves for a blanket extension of all deadlines by
thirty days, arguing that his legal mail is being held at NCI before it is forwarded
to him. Mot., ECF No. 6. He also asks the Court to order Defendants to provide
a copy of all grievances Plaintiff filed at NCI (including appeals thereof), all
correspondence between Plaintiff and Defendants, and a record of all mail at NCI
addressed to Plaintiff that requires a signature prior to delivery. /d.

As a preliminary matter, Plaintiff did not address in his objections that
portion of the R&R recommending dismissal of his claims against Aramark for
failure to allege a policy, custom, or practice. Accordingly, that portion of the
R&R is ADOPTED without further review.

Moreover, upon de novo review, Plaintiffs objections regarding dismissal
of the claims against ODRC and NCI are OVERRULED and the R&R is
ADOPTED. Despite Plaintiffs protestations about the unfairness of the law,
Plaintiff has failed to show that his claims against ODRC and NCI, arms of the
State of Ohio, are not barred by sovereign immunity. Plaintiff has not sued any
individuals (in either their personal or official capacities) and therefore has no
surviving personal-capacity claims or any claims that could survive under the Ex
parte Young exception to sovereign immunity.

Finally, Plaintiff's objection to the R&R was timely filed and considered by

the Court. Given the Court’s ruling adopting the R&R and dismissing Plaintiff's
Case No. 2:21-cv-344 Page 3 of 4
Case: 2:21-cv-00344-MHW-CMV Doc #: 7 Filed: 03/17/21 Page: 4 of 4 PAGEID #: 66

claims, Plaintiff's request for an extension of time and for discovery are DENIED

AS MOOT.
For the above reasons, Plaintiffs Complaint is DISMISSED WITHOUT

PREJUDICE for failure to state a claim. The Clerk shall enter judgment and

terminate this case.

IT IS SO ORDERED.

/s/ Michael H. Watson
MICHAEL H. WATSON, JUDGE
UNITED STATES DISTRICT COURTS

Case No. 2:21-cv-344 Page 4 of 4
